Citation Nr: 1734597	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for chronic adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

The Veteran withdrew his appeal of the initial rating assigned for chronic adjustment disorder with depressed mood in a July 2017 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

Here, the Veteran's representative submitted a written statement in July 2017 withdrawing his appeal of the initial rating assigned for chronic adjustment disorder with depressed mood.  The July 2017 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement the appeal is withdrawn.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the initial rating assigned for chronic adjustment disorder with depressed mood.  There is no remaining allegation of error of fact or law for appellate consideration with respect to this issue.  Therefore, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal of the initial rating assigned for chronic adjustment disorder with depressed mood is dismissed.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


